Title: To Thomas Jefferson from Thomas Munroe, 22 June 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     
                        N.K: 22 June 1805
                  
                  The length of the new Road in the Presidents Square is, 1130 feet, or 68½ perches nearly.
                  The Cost of the above road per rolls returned by Overseer is $359.72.
                  
                     Thos. Munroe 
                     
                  
                  
                     T Munroe respectfully informs the President that there is another framed house building near Mr Pichons which evades or an attempt is made to evade the proclamation by bringing down a hipp’d roof within twelve feet of the cill— The frame of this House was put up today—the builder told TM some days since that it was to be a small brick house, but the brick work has stopp’d about two feet above the surface of the ground, and they seem to exult in the supposed or real evasion—T.M. respectfully asks if any order can be taken concerning it—He should be much gratified by defeating this spirit of opposition— The area is less than 320 sq feet
                     3 July 
                     
                  
               